FULUCAI PRODUCTIONS LTD. 3632 – 13 Street SW Calgary AB T2T 3R1 October 4, 2010 VIA EDGAR Mr. J. Nolan McWilliams United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 7010 100 F. Street, N.E. Washington, DC 20549 Re: FuLuCai Productions Ltd. Registration Statement on Form S-1 filed on May 19, 2010 File No.: 333-166949 Dear Mr. McWilliams: FuLuCai Productions Ltd. (the “Company”) hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of effectiveness of the Registration Statement so that such Registration Statement will become effective as of 4:30 p.m., Thursday, October 6, 2010, or as soon thereafter as practicable. In connection with our request, we acknowledge the following: · Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 1 · The Company may not assert the declaration of effectiveness as defense in any proceeding initiated by the Commission or any person under the federal laws of the United States. Thank you in advance for your attention to this matter. Very truly yours, FuLuCai Productions Ltd. By: /s/ James Durward Name: James Durward Title: President, Principal Executive Officer and Director 2
